DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because it uses the phrase “with improved improved signal quality.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Zuzak, K. J., et al. (2002). Visible reflectance hyperspectral imaging: characterization of a noninvasive, in vivo system for determining tissue perfusion. Analytical chemistry, 74(9), 2021–2028 (hereinafter referred to as, “Zuzak A”) in view of Klein, M. E., et al. (2008). Quantitative Hyperspectral Reflectance Imaging. Sensors (Basel, Switzerland), 8(9), 5576–5618 (hereinafter referred to as, “Klein”).
	Regarding claim 1, Zuzak A teaches a hyperspectral imaging system (See Zuzak A: Page 2022 (providing for a, "hyperspectral imaging system")), comprising: a) an image capture device positioned to capture an image of a target object (See Zuzak A: Page 2022 (clarifying that the system includes, "a chargecoupled device (CCD) detector for image collection"); Fig. 1A, Ref. Char. 8); b) an illumination component configured to illuminate the target object (See Zuzak A: Page 2022 (stating that the system includes a, "100-W quartz-tungsten-halogen (QTH) broadband source"); Fig. 1A, Ref. Char. 1)  (See Zuzak A: Page 2022 (providing for a, "hyperspectral imaging system … [from which data is acquired] for defining a hyperspectral image cube")); c) a liquid crystal tunable filter (See Zuzak A: Page 2022 (stating that the system includes, "an LCTF [Liquid Crystal Tunable Filter] for spectral image filtering"); Fig. 1A, Ref. Char. 6) that is tunable to at least 10 different spectral bands (See Zuzak A: Page 2022 (clarifying that the, "visible reflectance hyperspectral imaging system ... [acquires data] at numerous wavelengths (typically >100)") and Page 2023 (providing that the, "spectral performance of the LCTF [Liquid Crystal Tunable Filter] was characterized using a calibrated, dispersive spectrometer system (Ramascope 2000, Renishaw, Gloucestershire, U.K.) optimized for operation in the visible portion of the spectrum. The LCTF [Liquid Crystal Tunable Filter] was tuned to specific, sequential wavelengths"); see also Klein: Page 5577 (specifying that if, "the number of wavelength bands is much larger than ten, usually the term Hyperspectral Imaging (HIS) is used")) across a spectral range of about 380 nm to about 750 nm (See Zuzak A: Page 2024 (stating that, "the LCTF [Liquid Crystal Tunable Filter] is continuously tunable from 500 to 750 nm")); wherein at least one spectral band is from about 400 nm to about 450 nm (See Zuzak A: Page 2023 (providing that the, "hyperspectral image cube consists of 121 individual images, collected from 525 to 645 nm"); see also Klein: Page 5580 (stating that, "HSI systems therefore usually rely on area image sensors … [operating over] the wavelength range of 250 nm to 1,200 nm") and Page 5590 (clarifying that each, "TULIPS [tunable light sources] is based on a ... smooth light spectrum covering the entire spectral range of the system from the near- ultraviolet (365 nm), via the entire visible into the near-infrared (1,100 nm). The TULIPS [tunable light sources] is equipped with 70 discrete narrow bandwidth spectral filters that are mounted on a motorised stage such that each filter can be moved into the light path between the QTH lamp and the measured object. Over almost the entire spectral range, the centre wavelength of the light emitted by the TULIPS [tunable light sources] can thus be tuned in small wavelength steps of 10 nm")); and; d) an infrared cut-off filter (See Zuzak A: Page 2022 (providing that the system includes, "a short-pass NIR filter … [and into] UV-visible optimized liquid light guides (LLGs) ... [which] allow for a high light throughput in the visible spectral interval, while filtering the NIR spectral range (<15% transmission above 740 nm) restricting the radiation to the visible region of the spectrum"); Fig. 1A, Ref Char. 2 (specifying that the "light is filtered to remove … IR radiation")), and therefore substantially what is taught by claim 1. However, Zuzak A fails to teach wherein an infrared cut-off filter is positioned between the target object and the tunable filter. Nevertheless, Klein teaches wherein a filter is positioned between the target object and the tunable filter (See Klein: Page 5584-5585 (clarifying that, "spectral filtering can … be applied ... in the imaging light path (between the object and the camera sensor) … [and further that] with respect to the measurement accuracy, there is no principle difference between using either a special wavelength tunable, narrow-bandwidth light source ... in combination with spectral filters placed in front of the area sensor")).
	Regarding claim 3, Zuzak A in view of Klein teaches the hyperspectral imaging system of claim 1 (See above discussion), and therefore substantially what is taught by claim 3. Furthermore, Zuzak A teaches, wherein the liquid crystal tunable filter has a spectral resolution of about 1 nm to about 50 nm (See Zuzak A: Page 2025 (clarifying that the, "fwhh ranges from 0.24 (at 525 nm) to 0.57 nm (at 725 nm) with an average 0.38 nm across the useful range of the LCTF [Liquid Crystal Tunable Filter]. This bandwidth is more than sufficient to spectroscopically resolve HbO2 from deoxy-Hb and, in future studies, to discriminate between more subtle spectral differences, such as differentiating HbO2 from nitrosyl-hemoglobin in which the spectroscopic signatures differ by only 1 nm"); see also Klein: Page 5595, Table 1 (clarifying that the, "Spectral resolution FWHM" is "10-16 nm")).
Regarding claim 4, Zuzak A in view of Klein teaches the hyperspectral imaging system of claim 1 (See above discussion), and therefore substantially what is taught by claim 4. Furthermore, Zuzak A teaches the system further comprising an image acquisition control component that controls at least one function selected from image capture device actuation, image capture device exposure time, tunable filter wavelength selection, position of the image capture device relative to the target object, and generation of a hyperspectral image stack (See Zuzak A: Page 2023 (clarifying that, "LCTF [Liquid Crystal Tunable Filter] tuning, image acquisition, and data storage are managed by a computer program, written in the laboratory, utilizing scripting routines obtained from a commercial software package (V for Windows Ver. 3.5r + PVCAM, Roper Scientific). A personal computer (Dell, Round Rock, TX) is employed for instrument control, image collection, and spectral image processing. Image visualization and processing are performed using routines written for the Matlab software environment (Ver. 5.3.11.1, Mathworks, Novi, MI)")).
Regarding claim 11, Zuzak A teaches a method of generating a hyperspectral image (See Zuzak A: Page 2022 (providing that the, "visible reflectance hyperspectral imaging system employs a broadband visible source and optics for illumination, an LCTF [Liquid Crystal Tunable Filter] for spectral image filtering, and a chargecoupled device (CCD) detector for image collection. Data are acquired at numerous wavelengths (typically >100) and at tens to hundreds of thousands of spatial locations for defining a hyperspectral image cube")) …, comprising: a) illuminating the target portion of skin (See Zuzak A: Page 2023 (clarifying that the, "subject was seated in a comfortable position in order to minimize movement of the area of the skin to be imaged, which in this case is the palmar region of the hand")) with an illumination component (See Zuzak A: Page 2022 (stating that the system includes a, "100-W quartz-tungsten-halogen (QTH) broadband source"); Fig. 1A, Ref. Char. 1); b) filtering light reflected from the target portion of skin (See Zuzak A: Page 2023, (providing that the, "target ... was imaged both with and without the LCTF [Liquid Crystal Tunable Filter] in the imaging path. When the LCTF [Liquid Crystal Tunable Filter] was removed from the path, a 532-nm band-pass filter with a nominal 10-nm passband (Omega Optical, Brattleboro, VT) was placed before the camera lens. This filter limits the spectral range detected by the CCD"); see also Klein: Page 5584-5585 (clarifying that, "spectral filtering can ... be applied ... in the imaging light path (between the object and the camera sensor) … [and further that] with respect to the measurement accuracy, there is no principle difference between using either a special wavelength tunable, narrow-bandwidth light source ... in combination with spectral filters placed in front of the area sensor")) with an infrared cut-off filter, wherein the infrared cut-off filter attenuates light intensity at wavelengths of between 700 nm and 730 nm (See Zuzak A: Page 2022 (providing that the system includes, "a short-pass NIR filter … [and into] UV-visible optimized liquid light guides (LLGs) ... [which] allow for a high light throughput in the visible spectral interval, while filtering the NIR spectral range (<15% transmission above 740 nm) restricting the radiation to the visible region of the spectrum"); Fig. 1A, Ref Char. 2 (specifying that the "light is filtered to remove … IR radiation")); c) filtering the filtered light from (b) with a liquid-crystal tunable filter (See Zuzak A: Page 2022 (stating that the system includes, "an LCTF [Liquid Crystal Tunable Filter] for spectral image filtering"); Fig. 1A, Ref. Char. 6) that is tunable to at least 10 different spectral bands between 400 nm and 730 nm (See Zuzak A: Pages 2024-2025 (providing that, "the LCTF [Liquid Crystal Tunable Filter] is continuously tunable from 500 to 750 nm … [and that the] fwhh ranges from 0.24 (at 525 nm) to 0.57 nm (at 725 nm) with an average 0.38 nm across the useful range of the LCTF [Liquid Crystal Tunable Filter]. This bandwidth is more than sufficient to spectroscopically resolve HbO2 from deoxy-Hb and, in future studies, to discriminate between more subtle spectral differences, such as differentiating HbO2 from nitrosyl-hemoglobin in which the spectroscopic signatures differ by only 1 nm")); d) capturing the light from (c) with an image capture device (See Zuzak A: Page 2022 (clarifying that the system includes, "a chargecoupled device (CCD) detector for image collection"); Fig. 1A, Ref. Char. 8) … of the target portion of skin using the captured light from (d) (See Zuzak A: Page 2022 (providing that the, "visible reflectance hyperspectral imaging system employs a broadband visible source and optics for illumination, an LCTF [Liquid Crystal Tunable Filter] for spectral image filtering, and a chargecoupled device (CCD) detector for image collection. Data are acquired at numerous wavelengths (typically >100) and at tens to hundreds of thousands of spatial locations for defining a hyperspectral image cube") and Page 2023 (clarifying that the, "subject was seated in a comfortable position in order to minimize movement of the area of the skin to be imaged, which in this case is the palmar region of the hand"); Fig. 5); f) repeating steps (a) to (e ) to generate 10 or more spectral images to generate 10 or more spectral images at different wavelengths (See Zuzak A: Page 2022 (providing that the, "visible reflectance hyperspectral imaging system employs a broadband visible source and optics for illumination, an LCTF [Liquid Crystal Tunable Filter] for spectral image filtering, and a chargecoupled device (CCD) detector for image collection. Data are acquired at numerous wavelengths (typically >100) and at tens to hundreds of thousands of spatial locations for defining a hyperspectral image cube")); wherein at least one spectral band is from about 400 nm to about 450 nm (See Zuzak A: Page 2023 (providing that the, "hyperspectral image cube consists of 121 individual images, collected from 525 to 645 nm"); see also Klein: Page 5580 (stating that, "HSI systems therefore usually rely on area image sensors … [operating over] the wavelength range of 250 nm to 1,200 nm") and Page 5590 (clarifying that each, "TULIPS [tunable light sources] is based on a ... smooth light spectrum covering the entire spectral range of the system from the near- ultraviolet (365 nm), via the entire visible into the near-infrared (1,100 nm). The TULIPS [tunable light sources] is equipped with 70 discrete narrow bandwidth spectral filters that are mounted on a motorised stage such that each filter can be moved into the light path between the QTH lamp and the measured object. Over almost the entire spectral range, the centre wavelength of the light emitted by the TULIPS [tunable light sources] can thus be tuned in small wavelength steps of 10 nm")); and g) displaying on a display device the 10 or more spectral images as a hyperspectral image (See Zuzak A: Page 2022 (providing that the, "visible reflectance hyperspectral imaging system employs a broadband visible source and optics for illumination, an LCTF [Liquid Crystal Tunable Filter] for spectral image filtering, and a chargecoupled device (CCD) detector for image collection. Data are acquired at numerous wavelengths (typically >100) and at tens to hundreds of thousands of spatial locations for defining a hyperspectral image cube") and Page 2023 (clarifying that, "LCTF [Liquid Crystal Tunable Filter] tuning, image acquisition, and data storage are managed by a computer program, written in the laboratory, utilizing scripting routines obtained from a commercial software package (V for Windows Ver. 3.5r + PVCAM, Roper Scientific). A personal computer (Dell, Round Rock, TX) is employed for instrument control, image collection, and spectral image processing. Image visualization and processing are performed using routines written for the Matlab software environment (Ver. 5.3.11.1, Mathworks, Novi, MI)"); Fig. 5), and therefore substantially what is taught by claim 11. However, Zuzak A fails to teach with improved improved signal quality at the blue end of the electromagnetic spectrum … generating a spectral image. Nevertheless, Klein teaches with improved improved signal quality at the blue end of the electromagnetic spectrum (See Klein: Page 5583 (stating that a, "way to improve the S/N-ratio is to record no only one but several images at each wavelength band and to calculate the average of value of each pixel in these images. By applying such “frame-averaging” in total more light is collected from each object area while avoiding saturation of the sensor pixels")) … e) generating a spectral image (See Klein: Pages 5592-5594 (describing that during the "recording [of] a spectral image, each pixel site on the CCD sensor is irradiated by the light reflected from the corresponding small area on the object … [and that for] each spectral band, the camera provides an individual image")).
Regarding claim 12, Zuzak A in view of Klein teaches the method of claim 11 (See above discussion), and therefore substantially what is taught by claim 12. Furthermore, Zuzak A teaches the method further comprising calibrating the hyperspectral imaging system to correct for at least one of variations in exposure time, lighting, filter properties, and lens properties (See Zuzak A: Page 2023 (clarifying that, "spectral performance of the LCTF [Liquid Crystal Tunable Filter] was characterized using a calibrated, dispersive spectrometer system (Ramascope 2000, Renishaw, Gloucestershire, U.K.) optimized for operation in the visible portion of the spectrum. The LCTF [Liquid Crystal Tunable Filter] was tuned to specific, sequential wavelengths and placed in the broadband, collimated optical path of the dispersive spectrometer system. The spectrum transmitted by the LCTF’s [Liquid Crystal Tunable Filter] tuned passband was then measured")).
	Regarding claim 13, Zuzak A in view of Klein teaches the method of claim 12 (See above discussion), and therefore substantially what is taught by claim 13. Furthermore, Klein teaches, wherein calibrating the hyperspectral imaging system includes performing a standardization step (See Klein: Page 5595 (clarifying that, "to make a calibrated measurement with the QHSI instrument, the following steps have to be taken: … Step 4 – the reference recording: After the recording, the object is removed and the white standard reflectance target is placed in the camera FOV"); see also Zuzak A: Page 2023 (providing that the, "spatial characteristics of the imaging system were determined by a contrast transfer function (CTF) analysis … [and that the] percent contrast, C, is experimentally determined from the expression [Equation 1]")) comprising creating one or more regions of interest from one or more calibration chips in a captured spectral image (See Klein: Page 5595 (stating that, "to make a calibrated measurement with the QHSI instrument, the following steps have to be taken: … Step 6 – measurement analysis: In the software, the user can view and compare the calibrated spectral reflectance images, define arbitrarily-shaped Regions-Of-Interest (ROIs) within the measured area and export the mean reflectance spectra of these ROIs for further analysis"); see also Zuzak A: Page 2023 (clarifying the inputs of Equation 1 where, "I max represents the maximum intensity reflected by a bar of the resolution target (white bar) and I min represents the minimum intensity from the nonreflecting area between the bars (dark bar) of the resolution target")), creating an algorithm from a known reflectance value for each region of interest (See Klein: Page 5595 (providing that, "to make a calibrated measurement with the QHSI instrument, the following steps have to be taken: … Step 5 ... processing of the recorded object and reference data to obtain calibrated reflectance data is automated and can be initiated by the user in the software")), and adjusting reflectance values of at least some of the pixels in a captured spectral image using the algorithm (See Klein: Page 5595 (stating that, "to make a calibrated measurement with the QHSI instrument, the following steps have to be taken: … Step 5 ... processing of the recorded object and reference data to obtain calibrated reflectance data is automated and can be initiated by the user in the software ... Step 6 – measurement analysis: In the software, the user can view and compare the calibrated spectral reflectance images, define arbitrarily-shaped Regions-Of-Interest (ROIs) within the measured area and export the mean reflectance spectra of these ROIs for further analysis")).
Regarding claim 14, Zuzak A in view of Klein teaches the method of claim 12 (See above discussion), and therefore substantially what is taught by claim 14. Furthermore, Klein teaches	, wherein calibrating the hyperspectral imaging system includes performing a uniformity correction step comprising creating one or more regions of interest from a gray-scale imaging chart (See Klein: Pages 5603-5604 (providing for the, "analysis step … [which defines] define regions-of- interest (ROIs) in the specific areas one wants to analyse or compare with each other … [and that] Figure 14 shows as an example the graphic definition of ROIs in a hyperspectral measurement ... [wherein the] 600 nm calibrated spectral reflectance image was used as the background to define various ROIs by colouring the desired areas using ... the instrument software") and the Caption of Fig. 14 (stating that, "B: [represents the] Grayscale calibrated reflectance image at 600 nm, with 6 colour-coded ROIs drawn by the user")), creating an algorithm from a known reflectance value for each region of interest (See Klein: Page 5595 (providing that, "to make a calibrated measurement with the QHSI instrument, the following steps have to be taken: … Step 5 ... processing of the recorded object and reference data to obtain calibrated reflectance data is automated and can be initiated by the user in the software")), and adjusting reflectance values of at least some of the pixels in a captured spectral image using the algorithm (See Klein: Page 5595 (stating that, "to make a calibrated measurement with the QHSI instrument, the following steps have to be taken: … Step 5 ... processing of the recorded object and reference data to obtain calibrated reflectance data is automated and can be initiated by the user in the software ... Step 6 – measurement analysis: In the software, the user can view and compare the calibrated spectral reflectance images, define arbitrarily-shaped Regions-Of-Interest (ROIs) within the measured area and export the mean reflectance spectra of these ROIs for further analysis")).
The teachings of Zuzak A and the teachings of Klein are considered to be analogous to the claimed invention because they are in the same field of hyperspectral imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Zuzak A and the teachings of Klein, to provide for what is taught by claims 1, 3, 4, and 11-14, since Klein provides on Page 5585 that an advantage of filtering in the imaging light path is that it allows for a more, "compact instrument, since filters can be included in imaging unit."
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Zuzak, K. J., et al. (2002). Visible reflectance hyperspectral imaging: characterization of a noninvasive, in vivo system for determining tissue perfusion. Analytical chemistry, 74(9), 2021–2028 (hereinafter referred to as, “Zuzak A”) in view of Klein, M. E., et al. (2008). Quantitative Hyperspectral Reflectance Imaging. Sensors (Basel, Switzerland), 8(9), 5576–5618 (hereinafter referred to as, “Klein”) as applied to claims 1, 3, 4, and 11-14 above, and further in view of Jacques, S. L., et al. (2002). Imaging skin pathology with polarized light. Journal of biomedical optics, 7(3), 329–340 (hereinafter referred to as, “Jacques”).
Regarding claim 5, Zuzak A in view of Klein teaches the hyperspectral imaging system of claim 1 (See above discussion), and therefore substantially what is taught by claim 5. However, Zuzak A in view of Klein fails to teach wherein the illumination component includes a polarizing filter. Nevertheless, Jacques teaches wherein the illumination component includes a polarizing filter (See Jacques: Page 329 (discussing some of the well understood, "ability of polarized light to aid imaging of tissues"); Fig. 1 (showing a "Polarizer" between the "Light Source" and the "Sample" in addition to an "Analyzing polarizer" shown between the "Sample" and the "12 bit camera")).
Regarding claim 6, Zuzak A in view of Klein and further in view of Jacques teaches the hyperspectral imaging system of claim 5 (See above discussion), and therefore substantially what is taught by claim 6. Furthermore, Jacques teaches wherein the polarizing filter of the illumination component (See Jacques: Page 329 (discussing some of the well understood, "ability of polarized light to aid imaging of tissues"); Fig. 1 (showing a "Polarizer" between the "Light Source" and the "Sample" in addition to an "Analyzing polarizer" shown between the "Sample" and the "12 bit camera")). While, Zuzak A teaches wherein the system is configured to cooperate with a polarizing filter contained within the liquid crystal tunable filter to cross polarize light entering the image capture device (See Zuzak A: Page 2022 (clarifying that, "LCTF [Liquid Crystal Tunable Filter] systems consist specifically of stacked stages containing a linear polarizer, a birefringent element, and a liquid crystal wave plate")).
The teachings of Zuzak A and the teachings of Klein are considered to be analogous to the claimed invention because they are in the same field of hyperspectral imaging. While the teachings of Jacques are considered to be analogous to the claimed invention because Jacques is in the same field of imaging for use in diagnosing and/or evaluating skin conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Zuzak A, the teachings of Klein, and the teachings of Jacques to provide for what is taught by claims 5 and 6, since Klein provides on Page 5585 that an advantage of filtering in the imaging light path is that it allows for a more, "compact instrument, since filters can be included in imaging unit" and since Jacques provides on Page 329 that, "illuminating with linearly polarized light and observing through a linear polarizer ... [helps] to avoid surface glare."
Claims 7, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Zuzak, K. J., et al. (2002). Visible reflectance hyperspectral imaging: characterization of a noninvasive, in vivo system for determining tissue perfusion. Analytical chemistry, 74(9), 2021–2028 (hereinafter referred to as, “Zuzak A”) in view of Klein, M. E., et al. (2008). Quantitative Hyperspectral Reflectance Imaging. Sensors (Basel, Switzerland), 8(9), 5576–5618 (hereinafter referred to as, “Klein”) as applied to claims 1, 3, 4, and 11-14 above, and further in view of Zuzak, WO 2010/019515 A2 (hereinafter referred to as, “Zuzak B”).
Regarding claim 7, Zuzak A in view of Klein teaches the hyperspectral imaging system of claim 1 (See above discussion), and therefore substantially what is taught by claim 7. However, Zuzak A in view of Klein fails to teach wherein the system has a total acquisition time of about 5 seconds or less. Nevertheless, Zuzak B teaches wherein the system has a total acquisition time of about 5 seconds or less (See Zuzak B: Claims 21-22; Para. 0154 (providing that the, "hyperspectral image data cube was obtained for five (5) seconds") and Para. 0155 (stating that, "an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds").
Regarding claim 15, Zuzak A in view of Klein teaches the method of claim 11, wherein steps (a) to (f) are completed (See above discussion), and therefore substantially what is taught by claim 15. However, Zuzak A in view of Klein fails to teach wherein the method is completed in five seconds or less. Nevertheless, Zuzak B teaches wherein the method is completed in five seconds or less (See Zuzak B: Claims 21-22; Para. 0154 (providing that the, "hyperspectral image data cube was obtained for five (5) seconds") and Para. 0155 (stating that, "an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds").
Regarding claim 20, Zuzak A in view of Klein teaches the hyperspectral imaging system of claim 1 (See above discussion), and therefore substantially what is taught by claim 20. However, Zuzak A in view of Klein fails to teach wherein the illumination component comprises light emitting diodes. Nevertheless, Zuzak B teaches wherein the illumination component comprises light emitting diodes (See Zuzak B: Para. 0179 (providing that, "the present invention can include light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs")).
Regarding claim 21, Zuzak A in view of Klein teaches the method of claim 11 (See above discussion), and therefore substantially what is taught by claim 21. However, Zuzak A in view of Klein fails to teach wherein the illumination component comprises light emitting diodes. Nevertheless, Zuzak B teaches wherein the illumination component comprises light emitting diodes (See Zuzak B: Para. 0179 (providing that, "the present invention can include light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs")).
The teachings of Zuzak A, the teachings of Klein, and the teachings of Zuzak B are considered to be analogous to the claimed invention because they are in the same field of hyperspectral imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Zuzak A, the teachings of Klein, and the teachings of Zuzak B to provide for what is taught by claims 7, 15, 20, and 21 since Klein provides on Page 5585 that an advantage of filtering in the imaging light path is that it allows for a more, "compact instrument, since filters can be included in imaging unit."
Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Zuzak, K. J., et al. (2002). Visible reflectance hyperspectral imaging: characterization of a noninvasive, in vivo system for determining tissue perfusion. Analytical chemistry, 74(9), 2021–2028 (hereinafter referred to as, “Zuzak A”) in view of Klein, M. E., et al. (2008). Quantitative Hyperspectral Reflectance Imaging. Sensors (Basel, Switzerland), 8(9), 5576–5618 (hereinafter referred to as, “Klein”) as applied to claims 1, 3, 4, and 11-14 above, and further in view of a combination of embodiments taught by Pedersen, US 2017/0076446 A1 (hereinafter referred to as, “Pedersen”).
Regarding claim 8, Zuzak A in view of Klein teaches the hyperspectral imaging system of claim 1 (See above discussion), further comprising an image processing component (See Zuzak A: Page 2023 (clarifying that, "LCTF [Liquid Crystal Tunable Filter] tuning, image acquisition, and data storage are managed by a computer program, written in the laboratory, utilizing scripting routines obtained from a commercial software package (V for Windows Ver. 3.5r + PVCAM, Roper Scientific). A personal computer (Dell, Round Rock, TX) is employed for instrument control, image collection, and spectral image processing. Image visualization and processing are performed using routines written for the Matlab software environment (Ver. 5.3.11.1, Mathworks, Novi, MI)")), and therefore substantially what is taught by claim 8. However, Zuzak A in view of Klein fails to teach wherein that converts the hyperspectral image into at least one of an RGB, Lab, LCh, and XYZ color space image. Nevertheless, the combination of embodiments taught by Pedersen teaches a processing component that converts the hyperspectral image into at least one of an RGB, Lab, LCh, and XYZ color space image (See ~Pedersen US 2017/0076446 A1: Para. 0042 (providing that a, "JPEG image captured by a smart phone is converted into an RGB bitmap image") and Para. 0049 (clarifying that, "in a further embodiment, instead of using the smart phone camera as the image acquisition device, the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box")).
Regarding claim 9, Zuzak A in view of Klein teaches the hyperspectral imaging system of claim 1 (See above discussion), and therefore substantially what is taught by claim 9. However, Zuzak A in view of Klein fails to teach wherein the system further comprises diagnostic logic that determines at least one of a presence of a skin condition, a severity of a skin condition, a change in a skin condition, a presence of a skin care composition, and a change in an amount of a skin care composition present on skin based on an analysis of a captured image. Nevertheless, the combination of embodiments taught by Pedersen teaches wherein the system further comprises diagnostic logic (See Pedersen: Para. 0049 (clarifying that, "in a further embodiment ... the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box ... [and that this thereby] allows the wound to be imaged by three distinct wavelength bands, with the expectation of revealing much better diagnostic information about the wound"), Para. 0050 (stating that, "the present teachings provide a method for assessing [a] wound"), and Para.0051 (providing that, "the system of these teachings includes an image acquisition component ... [and] an image analysis module")) that determines at least one of a presence of a skin condition, a severity of a skin condition, a change in a skin condition, a presence of a skin care composition, and a change in an amount of a skin care composition present on skin based on an analysis of a captured image (See Pedersen: Para. 0051 (stating that, "the system of these teachings includes an image acquisition component configured to capture an image of a body part including a wound area, an image analysis module configured to extract a boundary of the wound area; an image segmentation module configured to perform color segmentation within the boundary of the wound area, wherein the wound area is divided into a plurality of segments, each segment being associated with a color indicating a healing condition of the segment and a wound evaluation module configured to evaluate the wound area")).
Regarding claim 10, Zuzak A in view of Klein and further in view of a combination of embodiments taught by Pedersen teaches the hyperspectral imaging system of claim 9 (See above discussion), and therefore substantially what is taught by claim 10. Furthermore, a combination of embodiments taught by Pedersen teaches wherein the diagnostic logic determines a severity of a skin condition (See Pedersen: Para. 0051 (stating that, "the system of these teachings includes an image acquisition component configured to capture an image of a body part including a wound area, an image analysis module configured to extract a boundary of the wound area; an image segmentation module configured to perform color segmentation within the boundary of the wound area, wherein the wound area is divided into a plurality of segments, each segment being associated with a color indicating a healing condition of the segment and a wound evaluation module configured to evaluate the wound area")) and generates a percentile score by comparing the severity of the skin condition (See Pedersen: Paras. 0161-0181 (describing methods of determining a healing score), specifically Paras. 0161-0162 (clarifying that, "evaluating the wound area includes determining a healing score … [which would] translate the raw data into a meaningful numerical value, like a score in the range of 0-100"), and Paras. 0171-176 (specifying that the, "score can range from 0-10 ... [and Step 3 which computes] a relative healing score [which compares changes in the wound between visits and subsequently uses this] ... to normalize")) to data associated with a population of people sharing a common characteristic with the person, the common characteristic being selected from age, ethnicity, geographic location, and combinations of these (See Pedersen: Para. 0181 (clarifying that in order to, "evaluate ... [the] wound assessment method ... 12 patients [were used] over a period of one year where each patient was seen over a period ranging from 1 month to 5 months in the Wound Clinic at UMass Medical School")).
Regarding claim 16, Zuzak A in view of Klein teaches a) generating a hyperspectral image of a target portion of skin of person according to the method of claim 11 (See above discussion). However, Zuzak A in view of Klein fails to teach a method of analyzing a hyperspectral image to determine a characteristic of skin, comprising: … b) analyzing the hyperspectral image with diagnostic logic that causes a computer to determine at least one of a presence of a skin condition, a severity of a skin condition, a change in a skin condition, a presence of a skin care composition, and a change in an amount of a skin care composition present on skin ; and c) communicating a result of the determination in (b) to a user. Nevertheless, a combination of embodiments taught by Pederson teaches a method of analyzing a hyperspectral image to determine a characteristic of skin (See Pedersen: Para. 0049 (clarifying that, "in a further embodiment ... the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box ... [and that this thereby] allows the wound to be imaged by three distinct wavelength bands, with the expectation of revealing much better diagnostic information about the wound"), Para. 0050 (stating that, "the present teachings provide a method for assessing [a] wound"), and Para.0051 (providing that, "the system of these teachings includes an image acquisition component ... [and] an image analysis module")), comprising: … ; b) analyzing the hyperspectral image with diagnostic logic (See Pedersen: Para. 0049 (clarifying that, "in a further embodiment ... the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box ... [and that this thereby] allows the wound to be imaged by three distinct wavelength bands, with the expectation of revealing much better diagnostic information about the wound"), Para. 0050 (stating that, "the present teachings provide a method for assessing [a] wound"), and Para.0051 (providing that, "the system of these teachings includes an image acquisition component ... [and] an image analysis module")) that causes a computer to determine at least one of a presence of a skin condition, a severity of a skin condition, a change in a skin condition, a presence of a skin care composition, and a change in an amount of a skin care composition present on skin (See Pedersen: Para. 0051 (stating that, "the system of these teachings includes an image acquisition component configured to capture an image of a body part including a wound area, an image analysis module configured to extract a boundary of the wound area; an image segmentation module configured to perform color segmentation within the boundary of the wound area, wherein the wound area is divided into a plurality of segments, each segment being associated with a color indicating a healing condition of the segment and a wound evaluation module configured to evaluate the wound area")); and c) communicating a result of the determination in (b) to a user (See Pedersen: Para. 0045 (providing for a component, "configured to compute a healing score. The Healing Score is an important element of communicating in a simple fashion the healing status of the patient's wound") and Para. 0049 (clarifying that the, "hyperspectral camera includes direct communication capability, such as but not limited to Wi-Fi, by which the captured images are transmitted to a device, such as a handheld mobile communication device or a computing device, for processing and cloud upload")).
Regarding claim 17, Zuzak A in view of Klein and further in view of a combination of embodiments taught by Pedersen teaches the method of claim 16 (See above discussion), and therefore substantially what is taught by claim 17. Furthermore, a combination of embodiments taught by Pederson teaches wherein the diagnostic logic determines a severity of a skin condition (See Pedersen: Para. 0051 (stating that, "the system of these teachings includes an image acquisition component configured to capture an image of a body part including a wound area, an image analysis module configured to extract a boundary of the wound area; an image segmentation module configured to perform color segmentation within the boundary of the wound area, wherein the wound area is divided into a plurality of segments, each segment being associated with a color indicating a healing condition of the segment and a wound evaluation module configured to evaluate the wound area")) based on analysis of the hyperspectral image (See Pedersen: Para. 0049 (clarifying that, "in a further embodiment … the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box")).
Regarding claim 18, Zuzak A in view of Klein and further in view of a combination of embodiments taught by Pedersen teaches the method of claim 17 (See above discussion), and therefore substantially what is taught by claim 18. Furthermore, a combination of embodiments taught by Pederson teaches wherein the diagnostic logic determines a percentile for the severity of the skin condition by comparing the severity of the skin condition (See Pedersen: Paras. 0161-0181 (describing methods of determining a healing score), specifically Paras. 0161-0162 (clarifying that, "evaluating the wound area includes determining a healing score … [which would] translate the raw data into a meaningful numerical value, like a score in the range of 0-100"), and Paras. 0171-176 (specifying that the, "score can range from 0-10 ... [and Step 3 which computes] a relative healing score [which compares changes in the wound between visits and subsequently uses this] ... to normalize")) to data associated with a population of people who share a common characteristic with the person (See Pedersen: Para. 0181 (clarifying that in order to, "evaluate ... [the] wound assessment method ... 12 patients [were used] over a period of one year where each patient was seen over a period ranging from 1 month to 5 months in the Wound Clinic at UMass Medical School")).
The teachings of Zuzak A and the teachings of Klein are considered to be analogous to the claimed invention because they are in the same field of hyperspectral imaging. While the multiple embodiments taught by Pedersen are considered to be analogous to the claimed invention because Pedersen is in the same field of hyperspectral imaging for use in diagnosing and/or evaluating skin conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Pedersen since Pedersen provides in Paragraph 0036 that the, "description [provided] is not to be taken in a limiting sense, but is made merely for the purpose of illustrating the general principles of these teachings ... Although the teachings have been described with respect to various embodiments, it should be realized these teachings are also capable of a wide variety of further and other embodiments within the spirit and scope of the appended claims." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Zuzak A, the teachings of Klein, and the multiple embodiments taught by Pedersen to provide for what is taught by claims 8-10 and 16-18, since Klein provides on Page 5585 that an advantage of filtering in the imaging light path is that it allows for a more, "compact instrument, since filters can be included in imaging unit" and since Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zuzak, K. J., et al. (2002). Visible reflectance hyperspectral imaging: characterization of a noninvasive, in vivo system for determining tissue perfusion. Analytical chemistry, 74(9), 2021–2028 (hereinafter referred to as, “Zuzak A”) in view of Klein, M. E., et al. (2008). Quantitative Hyperspectral Reflectance Imaging. Sensors (Basel, Switzerland), 8(9), 5576–5618 (hereinafter referred to as, “Klein”) and in view of a combination of embodiments taught by Pedersen US 2017/0076446 A1 (hereinafter referred to as, “Pedersen”) as applied to claims 8-10 and 16-18 above, and further in view of Zuzak, WO 2010/019515 A2 (hereinafter referred to as, “Zuzak B”).
Regarding claim 19, Zuzak A in view of Klein and in view of a combination of embodiments taught by Pederson teaches the method of claim 16 (See above discussion), and therefore substantially what is taught by claim 19. However, Zuzak A in view of Klein and in view of a combination of embodiments taught by Pederson fails to teach wherein the target portion of skin includes facial skin. Nevertheless, Zuzak B teaches wherein the target portion of skin includes facial skin (See Zuzak B: Para. 0126 (clarifying that the, "system has a wide range of clinical applications such as ... plastic surgical skin flap viability[,] ... burn wound healing evaluation, [and] skin cancer detection")).
The teachings of Zuzak A, the teachings of Klein, and the teachings of Zuzak B are considered to be analogous to the claimed invention because they are in the same field of hyperspectral imaging. While the multiple embodiments taught by Pedersen are considered to be analogous to the claimed invention because Pedersen is in the same field of hyperspectral imaging for use in diagnosing and/or evaluating skin conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Pedersen since Pedersen provides in Paragraph 0036 that the, "description [provided] is not to be taken in a limiting sense, but is made merely for the purpose of illustrating the general principles of these teachings ... Although the teachings have been described with respect to various embodiments, it should be realized these teachings are also capable of a wide variety of further and other embodiments within the spirit and scope of the appended claims." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Zuzak A, the teachings of Klein, the teachings of Zuzak B, and the multiple embodiments taught by Pedersen and the teachings of Zuzak A to provide for what is taught by claim 19, since Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."
Response to Arguments
The Amendments filed May 04, 2022 have been entered. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed February 04, 2022. Applicant’s amendments have overcome each and every 35 U.S.C. § 112(b) rejection previously set forth in the Non-Final Office Action mailed February 04, 2022. Applicant’s amendments to independent claims 1 and 11 have changed the scope of those claims. Consequently the claims which depend from these claims, that is, claims 3-10 and 12-21 have all changed accordingly in scope as well. As necessitated by the amendments which changed the scope of these claims, and as discussed in detail above, the Examiner has added an objection to claim 11 and modified the prior art based rejection of the claims previously presented in the Non-Final Office Action mailed February 04, 2022. Otherwise, Applicant's arguments filed on May 04, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on pages 7-8 of the Response:
… Office Action does not cite any reference which teaches "a liquid crystal tunable filter that is tunable to at least 10 different spectral bands across a spectral range of about 380 nm to about 750 nm; wherein at least one spectral band is from about 400 nm to about 450 nm," as recited, in part, in independent claim 1.

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “Office Action does not cite any reference which teaches … [the limitations of amended claim 1].” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 1 of the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Zuzak A” is cited to in order to show the existence of the amended claim 1 limitation which says, “wherein at least one spectral band is from about 400 nm to about 450 nm." This portion of “Zuzak A” cited to states that a "hyperspectral image … [is] collected from 525 to 645 nm." Despite the apparent lack of overlap in these ranges this portion of “Zuzak A” is nevertheless considered to read onto this limitation of amended claim 1. This is true because, as informed by Page 4, Lines 11-13 of the present disclosure “‘About,’ as used herein, modifies a particular value by referring to a range equal to the particular value plus or minus twenty percent (+/- 20%).” Therefore, “about 450 nm” is understood to include values up to 540 nm which “Zuzak A” clearly contemplates. For at least these reasons and the other reasons outlined above in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.
The Applicant asserts on page 8 of the Response:
… claimed invention provides "improve[d] signal quality, and thus image quality, at the blue end of the electromagnetic spectrum (e.g., 400 nm - 450 nm)." … Applicants submit that the imaging device in Zuzak may not provide these benefits.

	In response, to Applicant’s assertion that the “imaging device in Zuzak may not provide these benefits” regarding “the blue end of the electromagnetic spectrum,” the Examiner would respectfully like to clarify that amended claim 11, which includes the only limitation related to “the blue end of the electromagnetic spectrum,” is not rejected solely on the basis of Zuzak A. For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 11 of the present application as obvious to a person having ordinary skill in the art.
The Applicant asserts on page 8 of the Response:
…Office Action does not cite any reference which teaches "herein the illumination component comprises light emitting diodes," as recited, in part, in new claims 20 and 21. 

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “Office Action does not cite any reference which teaches … [the limitations of] new claims 20 and 21.” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in new claims 20 and 21 of the present application as obvious to a person having ordinary skill in the art.
The Applicant asserts on pages 8 of the Response:
…no reason whatsoever that one skilled in the art looking at Zuzak would be motivated to adjust the position of the IR filter. 

	In response, the Examiner respectfully disagrees with Applicant’s assertion that there is, “no reason whatsoever that one skilled in the art looking at Zuzak would be motivated to adjust the position of the IR filter.” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section a person having ordinary skill in the art prior to the effective filing date would have been motivated “to adjust the position of the IR filter” as claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793